DURRANT, Justice,
concurring and dissenting:
¶ 65 I fully concur in all aspects of the majority opinion, except for the section entitled “The Claims to Return Flow from Imported Water.” As to that section, I concur in part and dissent in part.
¶ 66 I agree with the majority that the return flow issue is governed by state law and is appropriately resolved by state courts. See supra ¶¶ 50, 52, 59. I am unwilling, however, to join with the majority in anticipating how the issue will ultimately be resolved by this court.
¶ 67 I recognize that the majority does not purport to resolve the parties’ return flow claims, but rather, provides analytical guidance. That guidance is, however, at a minimum, suggestive of what this court’s ultimate resolution of the claims would be. This is a step I am unwilling to take at this juncture.
¶ 68 My unwillingness is founded not upon any disagreement with the substance of the guidance provided by the majority, but upon the fact that the parties’ return flow claims are not now before us, and we have therefore not had the benefit of full briefing on the issues raised by these claims. I would wait until the return flow issue is squarely before this court and has been appropriately briefed before attempting to determine how it should be resolved.
¶ 69 Associate Chief Justice WILKINS concurs in Justice DURRANT’s concurring and dissenting opinion.